—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered March 16, 2000, as amended May 15, 2000, convicting him of criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), criminal possession of a weapon in the fourth degree (two counts), criminal possession of marijuana in the fourth degree, unlawful possession of marijuana, and criminally using drug paraphernalia in the second degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment, as amended, is reversed, on the law, and a new trial is ordered.
*551As the People correctly concede, since the record fails to indicate that the defendant executed a written document waiving his right to a jury trial in open court, the judgment, as amended, must be reversed and a new trial ordered (see NY Const, art I, § 2; CPL 320.10; People v Baer, 265 AD2d 335 [1999]; People v Davidson, 136 AD2d 66 [1988]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Feuerstein, H. Miller and Adams, JJ., concur.